Per Curiam.

The respondent was admitted to practice by this court on June 20, 1962. In this proceeding to discipline him for professional misconduct, the petitioner moves to confirm, and the respondent cross-moves to disaffirm, the report of the Justice of the Supreme Court to whom the issues were referred for hearing and report.
The reporting Justice has found the following charges against respondent to have been sustained: (1) converting funds in a fiduciary account to his own use, and failing to account to his client; (2) failing to promptly deliver to his clients funds to which they were entitled, and failing to respond to inquiry of the Suffolk County Bar Association concerning this complaint; (3) unlawfully soliciting legal business and publicizing himself as an attorney; (4) failing to promptly deliver to his client funds to which the client was *102entitled, concealing a settlement from the client and misrepresenting the status of a matter to his client; and (5) settling a negligence case contrary to the client’s wishes, unduly delaying notification to the client of the settlement and submitting a false affirmation to the Suffolk County Bar Association.
After reviewing all of the evidence and the report of Mr. Justice Glickman, we are in full agreement with the findings contained in the report. Accordingly, the petitioner’s motion to confirm the report is granted and the respondent’s cross motion to disaffirm the report is denied. ■
In determining the appropriate measure of discipline to be imposed, we have taken into consideration the mitigating circumstances alleged by respondent, as well as his previously unblemished record. Under all of the circumstances, it is our opinion that the respondent should be, and he hereby is, suspended from the practice of law for a period of two years, commencing November 15, 1976.
Gulotta, P. J., Hopkins, Martuscello, Latham and Rabin, JJ., concur.